Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of September 4, 2007 (the “Agreement”),
by and between Nationwide Financial Services, Inc., a Delaware corporation (the
“Company”), and UBS AG, London Branch (“UBS”), acting through UBS Securities LLC
(“Agent”) as agent. Terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in the Purchase Agreement (as defined below).

WHEREAS, the Company, UBS and Agent are parties to that certain Purchase
Agreement, dated as of April 5, 2007 (the “Purchase Agreement”); and

WHEREAS, pursuant to the terms and conditions of the Purchase Agreement, the
Company has the right, at its election, to deliver to UBS a number of whole
shares of Common Stock (the “Shares”) (and a payment of cash in lieu of
fractional shares, if any) equal to the Stock Settlement Amount; and

WHEREAS, in connection with the Company settling its obligations under the
Purchase Agreement by Net Share Settlement, the Company and UBS are entering
into this Agreement pursuant to Section 3(c) of the Purchase Agreement; and

WHEREAS, the Company has elected to discharge its obligations under the Purchase
Agreement by Net Share Settlement pursuant to Section 3(c) thereof;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the Company and UBS hereby agree as follows:

SECTION 1. Representations and Warranties of the Company. The Company represents
and warrants to and agrees with UBS that, as of the date of the Prospectus (as
defined below):

(a) The Company has filed with the Securities and Exchange Commission (the
“Commission”) an “automatic shelf registration statement” (as defined in Rule
405 under the Securities Act of 1933, as amended (the “Securities Act”)) on Form
S-3, as amended by the Post-Effective Amendment No. 1 to the Registration
Statement, including a prospectus (the file number of which is set forth in
Schedule I hereto) on Form S-3, relating to securities (the “Shelf Securities”),
including the Shares, to be issued from time to time by the Company. The
registration statement as amended by the Post-Effective Amendment No. 1 to the
Registration Statement, including the information (if any) deemed to be part of
the registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act, is hereinafter referred to as the
“Registration Statement,” and the related prospectus covering the Shelf
Securities dated May 14, 2007 in the form first used to confirm sales of the
Shares (or in the form first made available to UBS by the Company to meet
requests of purchasers pursuant to Rule 173 under the Securities Act) is
hereinafter referred to as the “Basic Prospectus.” The Basic Prospectus, as
supplemented by the prospectus supplement specifically relating to the Shares in
the form first used to confirm sales of the Shares (or in the form first made
available to UBS by the Company to meet requests of purchasers pursuant to Rule
173



--------------------------------------------------------------------------------

under the Securities Act) is hereinafter referred to as the “Prospectus,” and
the term “preliminary prospectus” means any preliminary form of the Prospectus.
For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act. As used herein, the terms
“Registration Statement,” “Basic Prospectus,” “preliminary prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. The terms “supplement,” “amendment,” and “amend” as used herein with
respect to the Registration Statement, the Basic Prospectus, any preliminary
prospectus or free writing prospectus shall include all documents subsequently
filed by the Company with the Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), that are deemed to be incorporated by
reference therein.

(b) The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or, to the Company’s knowledge, threatened
by the Commission. The Company is a well-known seasoned issuer (as defined in
Rule 405 under the Securities Act) eligible to use the Registration Statement as
an automatic shelf registration statement and the Company has not received
notice that the Commission objects to the use of the Registration Statement as
an automatic shelf registration statement.

(c) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Prospectus complied or will comply when so
filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder, (ii) the Registration Statement,
when it became effective, did not contain, and as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) the Registration Statement as of the
date hereof does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iv) the Registration Statement and the
Prospectus comply, and as amended or supplemented, if applicable, will comply in
all material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder, and (v) the Prospectus did not, as of
its date, and, as amended or supplemented, if applicable, will not, on each
Payment Date, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Registration Statement, or the Prospectus based
upon information relating to UBS or Agent or the terms of the offering furnished
to the Company in writing by UBS or Agent expressly for use therein.

(d) The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the

 

2



--------------------------------------------------------------------------------

Commission thereunder. Each free writing prospectus that the Company has filed,
or is required to file, pursuant to Rule 433(d) under the Securities Act or that
was prepared by or on behalf of or used or referred to by the Company complies
or will comply in all material respects with the requirements of the Securities
Act and the applicable rules and regulations of the Commission thereunder.
Except for the free writing prospectuses, if any, identified in Schedule I
hereto, the Company has not prepared, used or referred to, and will not, without
your prior consent, prepare, use or refer to, any free writing prospectus.

(e) All of the issued and outstanding shares of Common Stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable,
have been issued in compliance with all applicable securities laws and were not
issued in violation of any preemptive right, resale right, right of first
refusal or similar right.

(f) The Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of the State of Delaware and has the corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus and to enter into and perform its
obligations under this Agreement; and the Company has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where such
failure to be so qualified in any such jurisdiction would not have a Material
Adverse Effect (as defined below).

(g) All of the outstanding shares of capital stock of each Material Subsidiary
of the Company identified in Annex 1 hereto (the “Material Subsidiaries”) have
been duly authorized and validly issued, are fully paid and nonassessable and
are owned (directly or through subsidiaries) by the Company free and clear of
any security interests, claims, liens or encumbrances.

(h) Each Material Subsidiary of the Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, has the corporate power and authority to own,
lease and operate its properties and to conduct its business as presently
conducted and as described in the Prospectus, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where such
failure to be so qualified in any such jurisdiction would not have a Material
Adverse Effect.

(i) The Shares have been duly and validly authorized and, when issued and
delivered as provided in the Purchase Agreement, will be duly and validly
issued, fully paid and non-assessable and free of statutory and contractual
preemptive rights, resale rights, rights of first refusal and similar rights;
the Shares, when issued and delivered as provided in the Purchase Agreement,
will be free of any restriction upon the

 

3



--------------------------------------------------------------------------------

voting or transfer thereof pursuant to the Company’s charter or bylaws or any
agreement or other instrument to which the Company is a party.

(j) The Common Stock of the Company, including the Shares, conforms in all
material respects to each description thereof, if any, contained or incorporated
by reference in the Registration Statement, any Basic Prospectus, the Prospectus
or any free writing prospectus.

(k) This Agreement has been duly and validly authorized, executed and delivered
by the Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
rehabilitation, reorganization, moratorium or similar laws relating to creditors
of insurance companies or affecting the rights of creditors generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), except that the remedies of
specific performance and injunctive and other forms of equitable relief are
subject to the discretion of the court before which any proceeding therefore may
be brought and except with respect to the obligations of the Company regarding
indemnification and contribution as provided in Section 6 below, which may be
limited by principles of public policy.

(l) Neither the Company nor any of its Material Subsidiaries is in violation of
its charter, certificate or articles of incorporation, bylaws or code of
regulations (or similar organizational document), as the case may be, nor,
except where such default would not have a Material Adverse Effect, in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, loan agreement, note,
lease or other instrument to which the Company or any of its Material
Subsidiaries is a party or by which they may be bound, or to which any of the
property or assets of the Company or any of its Material Subsidiaries is
subject.

(m) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein, including without
limitation the issuance, sale and delivery of the Shares by the Company, will
not (i) result in any violation of the charter, certificate or articles of
incorporation, bylaws or code of regulations (or similar organizational
document), as the case may be, of the Company or any of its Material
Subsidiaries or any statute or any order, rule or regulation of any court or
insurance regulatory authority or other governmental agency or body,
(ii) require the approval of any such court or insurance regulatory authority or
other governmental agency or body, except such approvals as may be required
under state securities or Blue Sky laws, or (iii) except as would not have a
Material Adverse Effect, conflict with or result in a breach of any of the terms
or provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its Material Subsidiaries under any contract, indenture,
mortgage, loan agreement, note, lease or other instrument to which the Company
or any of its Material Subsidiaries is a party or by which it may be bound, or
to

 

4



--------------------------------------------------------------------------------

which any of the property or assets of the Company or any of its Material
Subsidiaries is subject.

(n) Other than as disclosed in the Prospectus, there is no action, suit or
proceeding before or by any court, insurance regulatory body, arbitrator or
governmental agency or body, domestic or foreign, now pending, or to the
knowledge of the Company, threatened, against or affecting the Company or any of
its Material Subsidiaries, wherein an unfavorable ruling, finding or decision
would have a Material Adverse Effect.

(o) The financial statements of the Company and its consolidated subsidiaries
included in the Prospectus, together with the related schedules and notes,
present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated; and, for the periods specified the
statements of operations, shareholders’ equity and cash flows present fairly the
results of operations, shareholders’ equity and cash flows of the Company and
its consolidated subsidiaries; said financial statements have been prepared in
conformity with generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods involved. The supporting schedules, if
any, included in the Registration Statement present fairly in accordance with
GAAP or Statutory Accounting Practices, where applicable, the information
required to be stated therein. The selected financial data and the summary
financial information included in the Prospectus present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included in the Registration Statement.

(p) The Company maintains (a) a system of internal control over financial
reporting, as such term is defined in Rule 13a-15(f) of the Exchange Act and
(b) disclosure controls and procedures, as such term is defined in Rule
13a-15(e) of the Exchange Act. To the knowledge of the Company, as of the date
hereof, its internal control over financial reporting is effective, its
disclosure controls and procedures were effective as of the end of the quarter
ended June 30, 2007, and the Company is not aware of any material weakness in
its internal control over financial reporting; it being understood that the
management of the Company has not conducted an evaluation of the Company’s
internal control over financial reporting for any period after June 30, 2007.

(q) Except as disclosed in the Prospectus, since the date of the latest audited
financial statements included or incorporated therein by reference (i) there has
been no change, nor any development or event involving a prospective change
which would reasonably be expected to, individually or in the aggregate,
(A) have a material adverse effect on the condition, financial or otherwise, the
earnings, business affairs, or results of operations of the Company, or the
Company and its subsidiaries taken as a whole, (B) adversely affect the issuance
or validity of the Shares, or (C) adversely affect the consummation of any of
the transactions contemplated by this Agreement (each, a “Material Adverse
Effect”), (ii) there has been no increase in the long term debt of, or
guaranteed by, the Company or any of its subsidiaries considered as a whole, and
(iii) there have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business and as
otherwise stated in the Prospectus, which would have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(r) The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Prospectus will not be, an “investment company” or an entity “controlled” by an
“investment company” as defined under the Investment Company Act of 1940, as
amended (the “1940 Act”), although certain separate accounts of subsidiaries of
the Company and mutual funds managed and distributed by the Company and its
subsidiaries are required to register as investment companies under the 1940
Act.

SECTION 2. Representations and Warranties of UBS. UBS agrees with the Company:

(a) UBS is a corporation organized and existing under the laws of Switzerland,
with corporate power and authority to own its properties and conduct its
business. Agent is a limited liability company organized and existing under the
laws of Delaware, with corporate power and authority to own its properties and
conduct its business.

(b) UBS has full corporate power and authority to enter into this Agreement.
This Agreement has been duly authorized, executed and delivered by each of UBS.
This Agreement constitutes a valid and binding agreement of each of UBS and is
enforceable against each of UBS in accordance with its terms, except as the
enforceability hereof and thereof may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws affecting creditors’ rights
generally and moratorium laws in effect from time to time and by equitable
principles restricting the availability of equitable remedies.

SECTION 3. Covenants of the Company. The Company agrees with UBS:

(a) Prior to the termination of the offering of the Shares, the Company will not
file any amendment of the Registration Statement or Prospectus or supplement
(including the Prospectus or any preliminary prospectus) to the Basic Prospectus
unless the Company has furnished you a copy for your review prior to filing and
will not file any such proposed amendment or supplement to which you reasonably
object. The Company will cause the Prospectus, properly completed, and any
supplement thereto to be filed with the Commission pursuant to the applicable
paragraph of Rule 424(b) within the time period prescribed and will provide
evidence satisfactory to UBS of such timely filing. The Company will promptly
advise (i) when the Prospectus, and any supplement thereto, shall have been
filed (if required) with the Commission pursuant to Rule 424(b), (ii) when,
prior to termination of the offering of the Shares, any amendment to the
Registration Statement shall have been filed or become effective, (iii) of any
request by the Commission or its staff for any amendment of the Registration
Statement, or for any supplement to the Prospectus or for any additional
information, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the institution or
threatening of any proceeding for that purpose and (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for sale in any jurisdiction or the institution or threatening of
any proceeding for such purpose. The Company will use its best efforts to
prevent the issuance of any

 

6



--------------------------------------------------------------------------------

such stop order or the suspension of any such qualification and, if issued, to
obtain as soon as possible the withdrawal thereof.

(b) If any event shall occur or condition exist as a result of which the
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if it is necessary to amend or supplement the
Prospectus to comply with applicable law, forthwith to prepare, file with the
Commission and furnish, at its own expense, to UBS and to any dealer upon
request, either amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not, when
delivered to a prospective purchaser, be misleading or so that the Prospectus,
as amended or supplemented, will no longer conflict with the Registration
Statement, or so that the Prospectus, as amended or supplemented, will comply
with applicable law.

(c) As soon as practicable, the Company will make generally available to its
security holders and to UBS an earnings statement or statements of the Company
and its subsidiaries which will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 under the Securities Act.

(d) To the extent not available via the Commission’s Electronic Data, Gathering,
Analysis and Retrieval System, the Company will furnish to you, without charge,
a signed copy of the Registration Statement (including exhibits thereto and
documents incorporated by reference therein) and to deliver to UBS during the
period mentioned in Section 3(i) below, as many copies of the Prospectus, any
documents incorporated by reference therein and any supplements and amendments
thereto or to the Registration Statement as you may reasonably request.

(e) The Company will use its best efforts, in cooperation with UBS, to arrange,
if necessary, for the qualification of the Shares for sale under the laws of
such jurisdictions as UBS may designate, will maintain such qualifications in
effect so long as required for the distribution of the Shares and will pay any
fee of the Financial Industry Regulatory Authority, in connection with its
review of the offering of the Shares; provided, that in no event shall the
Company be obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Shares, in any jurisdiction where it is not now so subject.

(f) The Company will not take, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares.

(g) The Company will furnish to you a copy of each proposed free writing
prospectus to be prepared by or on behalf of, used by, or referred to by the
Company and will not use or refer to any proposed free writing prospectus to
which you reasonably object.

 

7



--------------------------------------------------------------------------------

(h) The Company will not take any action without UBS’ consent that would result
in UBS or the Company being required to file with the Commission pursuant to
Rule 433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of UBS that UBS otherwise would not have been required to file
thereunder.

(i) If, during such period after the first date of the public offering of the
Shares, the Prospectus (or in lieu thereof the notice referred to in Rule 173(a)
of the Securities Act) is required by law to be delivered in connection with
sales by either UBS or Agent, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Prospectus in order
to make the statements therein, in the light of the circumstances when the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) of the
Securities Act) is delivered to a purchaser, not misleading, or if it is
necessary to amend or supplement the Prospectus to comply with applicable law,
the Company will forthwith prepare, file with the Commission and furnish, at its
own expense, to UBS upon request, either amendments or supplements to the
Prospectus so that the statements in the Prospectus as so amended or
supplemented will not, in the light of the circumstances when the Prospectus (or
in lieu thereof the notice referred to in Rule 173(a) of the Securities Act) is
delivered to a purchaser, be misleading or so that the Prospectus, as amended or
supplemented, will comply with applicable law.

(j) To use its best efforts to cause the Shares to be listed for quotation on
the NYSE and to maintain such listing.

(k) That it consents to UBS trading in the Common Stock for UBS’ own account and
for the account of its clients.

SECTION 4. Covenants of UBS. UBS covenants with the Company that (a) it has not
made, and will not make any offer relating to the Shares that would constitute a
free writing prospectus, without the prior consent of the Company, which consent
shall not be unreasonably withheld, (b) any free writing prospectus used or
referred to by it will not be subject to broad unrestricted dissemination and
will not be required to be filed with the Commission, in accordance with
Rule 433 under the Securities Act, as a result of any action taken or caused to
be taken by UBS, which is not consented to in advance by the Company, and
(c) any free writing prospectus used or referred to by it, except any “issuer
free writing prospectus” as defined in Rule 433 under the Securities Act, as to
which UBS makes no representation or warranty, complied in all material respects
with the Securities Act. For the avoidance of doubt, the foregoing shall not
restrict UBS from making customary announcements under Rule 134 of the
Securities Act.

SECTION 5. Conditions to UBS’ Obligations. The obligations of UBS are subject to
the accuracy of the representations and warranties on the part of the Company
contained herein as of the date of the Prospectus, to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Company of its obligations hereunder and to
the following additional conditions:

 

8



--------------------------------------------------------------------------------

(a) The Company shall have requested and caused LeBoeuf, Lamb, Greene & MacRae
LLP, special counsel for the Company, to have furnished to UBS their opinion,
dated the date of the Prospectus and addressed to UBS, to the effect that:

(i) the Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of the State of Delaware and has the corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus;

(ii) the Shares have been duly authorized and, when delivered in accordance with
the terms of this Agreement, will be validly issued, fully paid and
non-assessable;

(iii) the execution, delivery and performance of this Agreement, and the
issuance and sale of the Shares by the Company, will not result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
the Restated Certificate of Incorporation or Restated Bylaws of the Company;

(iv) the Company meets the requirements for use of Form S-3 under the
regulations of the Securities Act; the Registration Statement has become
effective under the Securities Act; the required filing of the Basic Prospectus,
any preliminary prospectus and the Prospectus, and any supplements thereto,
pursuant to Rule 424(b) has been made in the manner and within the time period
required by Rule 424(b); to the knowledge of such counsel, no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose have been instituted or threatened and the
Registration Statement and the Prospectus (other than the financial statements
and the notes thereto and the related statements, supporting schedules and other
financial and statistical information included or referred to therein or omitted
therefrom, and the documents filed as part thereof or previously filed with the
Commission and incorporated therein by reference to Item 12 of Form S-3, as to
which such counsel need express no opinion) comply as to form in all material
respects with the applicable requirements of the Securities Act and the rules
thereunder;

(v) this Agreement has been duly authorized, executed and delivered by the
Company;

(vi) the statements in the Prospectus under the caption “Description of Capital
Stock,” insofar as it purports to constitute a summary of the legal matters
referred to therein, fairly and accurately presents the information disclosed
therein in all material respects;

(vii) the Company is not, and after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus will not be, an “investment company” or an entity “controlled” by an
“investment company” as defined under the 1940 Act, although certain separate
accounts of subsidiaries of the Company, and mutual funds managed and
distributed

 

9



--------------------------------------------------------------------------------

by the Company and its subsidiaries are required to register as investment
companies under the 1940 Act; and

(viii) no consent, approval, authorization or order of, or filing with, any U.S.
Federal or state governmental agency or body or court is required for the
consummation by the Company of the transactions contemplated by this Agreement
in connection with the issuance or sale of the Shares by the Company, except
such as have been obtained and made under the Securities Act, the Exchange Act,
the rules and regulations of the Commission, or the by-laws of the Financial
Industry Regulatory Authority and such as may be required under any state
securities laws.

Such counsel also shall state that (A) in such counsel’s opinion, the
Registration Statement and the Prospectus appear on their face to be
appropriately responsive in all material respects to the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder, and (B) no facts have come to such counsel’s attention that have
caused it to believe that the Registration Statement, when it became effective
and as of the date hereof, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, or that the Prospectus, as of its
date, contained or contains an untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (in each case, other than the financial statements, schedules and
other financial and statistical data included or incorporated by reference
therein or excluded therefrom or the statements contained in the exhibits to the
Registration Statement, as to which such counsel need express no view).

In making the statement referred to in the preceding paragraph, such counsel
shall state that their opinion and the belief are based upon their participation
in the preparation of the Registration Statement, the Prospectus and any
amendments or supplements thereto and review and discussion of the contents
thereof, but are without independent check or verification except as specified.

In rendering the foregoing opinions, such counsel may rely as to matters of fact
upon certificates of the officers of the Company and its subsidiaries, as to
matters involving good standing, authorization to do business and other matters
within their knowledge, upon certificates of public officials, and, as to
matters involving the application of laws of any jurisdiction other than the
State of New York or the United States, upon opinions of local counsel, which
opinions shall state that they believe both you and they are justified in
relying upon such certificates and opinions.

(b) UBS shall have received an opinion, dated the date of the Prospectus, from
Roger A. Craig, Vice President—Division General Counsel of the Company, to the
effect that:

(i) except for that certain Intercompany Agreement dated as of March 10, 1997
and amended as of May 1, 1999 among the Company, Nationwide Mutual Insurance
Company and Nationwide Corporation, there are no contracts, agreements or
understandings between the Company and any person granting such person the

 

10



--------------------------------------------------------------------------------

right to require the Company to file a registration statement under the
Securities Act with respect to any securities of the Company owned or to be
owned by such person or to require the Company to include such securities in the
securities registered pursuant to the Registration Statement or in any
securities being registered pursuant to any other registration statement filed
by the Company under the Securities Act;

(ii) none of the execution, delivery and performance of this Agreement and
compliance by the Company with its obligations hereunder did or will result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or require the consent of any party under the charter,
certificate or articles of incorporation, bylaws or code of regulations (or
similar organizational documents), as the case may be, of any Material
Subsidiary, any contract, indenture, mortgage, note, lease, agreement or other
instrument to which the Company or any of its Material Subsidiaries is a party
or by which any of them may be bound, or any applicable law, rule or regulation
or any judgment, order or decree of any government, governmental instrumentality
or court, domestic or foreign, having jurisdiction over the Company or any of
its Material Subsidiaries or any of their respective properties or assets, or
did or will result in the creation or imposition of any lien on the properties
or assets of the Company or any of its Material Subsidiaries except for such
breaches, conflicts, violations or defaults which would not have a Material
Adverse Effect; and

(iii) each of the reports incorporated by reference in the Registration
Statement or the Prospectus at the time they were filed or last amended (other
than the financial statements and the notes thereto, the financial schedules,
and any other financial and statistical data included or incorporated by
reference therein, as to which such counsel need express no belief) complied as
to form in all material respects with the requirements of the Exchange Act; and
such counsel has no reason to believe that any of such documents, when such
documents were last amended or were so filed, as the case may be, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein not misleading.

In rendering the foregoing opinions, such counsel may rely as to matters of fact
upon certificates of the officers of the Company and its Material Subsidiaries,
as to matters involving good standing, authorization to do business and other
matters within their knowledge, upon certificates of public officials, and, as
to matters involving the application of laws of any jurisdiction, upon the
familiarity of attorneys employed by Nationwide Mutual Insurance Company, the
ultimate controlling entity of the Company, under such counsel’s supervision. In
addition, any opinion or statement in such opinion which is expressed “to my
knowledge” or is otherwise qualified by words of like import means the conscious
awareness of facts or other information by such counsel or lawyers under such
counsel’s supervision who have actively participated in the preparation of such
opinion.

(c) The Company shall have furnished to UBS a certificate of the Company, signed
by the Chairman of the Board or the President and the principal

 

11



--------------------------------------------------------------------------------

financial or accounting officer of the Company, dated the date of the
Prospectus, to the effect that to their best knowledge after due inquiry:

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the date of the Prospectus with the same effect as if
made on the date of the Prospectus and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the date of the Prospectus;

(ii) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or, to
the Company’s knowledge, threatened; and

(iii) since the date of the most recent financial statements included or
incorporated by reference in the Prospectus (exclusive of any supplement
thereto), there has been no material change, or any development involving a
prospective material change, in or affecting the condition (financial or
otherwise), earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Prospectus (exclusive of any supplement thereto).

(d) The Company shall have requested and caused KPMG LLP to have furnished to
UBS, at the date of the Prospectus, a letter, substantially in the form
heretofore approved by you.

(e) Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as otherwise stated therein,
(i) there has been no Material Adverse Effect and there has been no change, or
any development involving a prospective change, in or affecting the condition,
financial or otherwise, business affairs, properties or results of operations
of, the Company and its subsidiaries considered as one enterprise, whether or
not arising in the ordinary course of business, (ii) there have been no
transactions entered into by the Company or any of its subsidiaries, other than
those in the ordinary course of business, which are material with respect to the
Company and its subsidiaries considered as one enterprise, and (iii) except for
regular quarterly dividends on the Class A Common Stock, par value $.01 per
share, and Class B Common Stock, par value $.01 per share, of the Company in
amounts per share that are consistent with past practice, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock, the effect of which is, in the sole judgment of
UBS, so material and adverse as to make it impractical or inadvisable to proceed
with the offering or delivery of the Shares as contemplated by the Registration
Statement (exclusive of any amendment thereof) and the Prospectus (exclusive of
any supplement thereto).

SECTION 6. Indemnification and Contribution. (a) Indemnification of UBS. The
Company agrees to indemnify and hold harmless UBS, its partners, directors,
officers, employees and agents, each person, if any, who controls UBS within the
meaning of Section 15

 

12



--------------------------------------------------------------------------------

of the Securities Act or Section 20 of the Exchange Act and the successors and
assigns of all of the foregoing as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus, any issuer free writing
prospectus as defined in Rule 433(h) under the Securities Act, any Company
information that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or the Prospectus (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided, that (subject to Section 6(d) below) any such settlement is effected
with the written consent of the Company; and

(iii) against any and all expense whatsoever, (including the reasonable fees and
disbursements of counsel chosen by UBS), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by UBS
or Agent expressly for use in the Registration Statement, any preliminary
prospectus, any issuer free writing prospectus as defined in Rule 433(h) under
the Securities Act, any Company information that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or the
Prospectus (or any amendment or supplement thereto).

(b) Indemnification of Company, Directors and Officers. UBS agrees to indemnify
and hold harmless the Company, each of its directors, each of its officers who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in

 

13



--------------------------------------------------------------------------------

subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement, any preliminary prospectus, any issuer free writing
prospectus as defined in Rule 433(h) under the Securities Act, any Company
information that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or the Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
relating to UBS or Agent or the terms of the offering furnished to the Company
by UBS or Agent expressly for use in the Registration Statement, any preliminary
prospectus, any issuer free writing prospectus as defined in Rule 433(h) under
the Securities Act, any Company information that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or the
Prospectus (or any amendment or supplement thereto).

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this
Section 6. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. No indemnifying party
shall, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and

 

14



--------------------------------------------------------------------------------

(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

(e) Contribution.

(i) If the indemnification provided for in this Section 6 hereof is for any
reason unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and of UBS on the other hand
in connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

(ii) The relative fault of the Company on the one hand and UBS and Agent on the
other hand shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by UBS and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(iv) The Company and UBS agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 6. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 6 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

(v) Notwithstanding the provisions of this Section 6, in no case shall UBS and
Agent be responsible for any amount in excess of the commission received
pursuant to Section 2 of the Purchase Agreement.

 

15



--------------------------------------------------------------------------------

(vi) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(vii) For purposes of this Section 6, each person, if any, who controls UBS
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and each partner, director, officer, employee and agent of UBS
shall have the same rights to contribution as such party, and each director of
the Company, each officer of the Company who signed the Registration Statement,
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as the Company.

(f) Survival. The indemnity and contribution agreements contained in this
Section 6 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain in full force and effect regardless of
any investigation made by or on behalf of UBS, its partners, directors or
officers or any person (including each partner, officer or director of such
person) who controls UBS within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, or by or on behalf of the Company, its directors
or officers or any person who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and shall survive any
termination of this Agreement or the issuance and delivery of the Shares. The
Company and UBS agree promptly to notify each other of the commencement of any
Proceeding against it and, in the case of the Company, against any of the
Company’s officers or directors in connection with the issuance and sale of the
Shares, or in connection with the Registration Statement, any Basic Prospectus,
the Prospectus or any Permitted Free Writing Prospectus.

SECTION 7. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein shall be validly given, made or served
if in writing and delivered personally, by telegram, by telecopy or sent by
overnight courier, postage prepaid, to:

UBS AG, London Branch at:

c/o UBS Securities LLC

677 Washington Boulevard

Stamford, CT 06901

Attention of: Adam Frieman

Fax Number: 203-719-7031

With a copy to such address to attention of:

Legal and External Affairs

Attention of: Gordon S. Kiesling

Fax Number: 203-719-5627

the Company at:

 

16



--------------------------------------------------------------------------------

Nationwide Financial Services, Inc.

One Nationwide Plaza

Columbus, Ohio 43215

Attention: Roger Green

Fax: 614-677-6688

With a copy to such address to attention of:

Office of General Counsel

Attention of: Denise L. Skingle

Fax: 614-249-2418

or to such other address as any party may, from time to time, designate in a
written notice given in a like manner. Notice given by telegram or telecopy
shall be deemed delivered when evidence of the transmission is received by the
sender and shall be confirmed in writing by overnight courier, postage prepaid.
Notice given by overnight courier as set out above shall be deemed delivered the
business day after the date the same is mailed.

SECTION 8. Parties at Interest. The Agreement herein set forth has been and are
made solely for the benefit of UBS, Agent and the Company and to the extent
provided in Section 6 of this Agreement the controlling persons, directors and
officers referred to in such section, and their respective successors, assigns,
heirs, personal representatives and executors and administrators. No other
person, partnership, association or corporation (including a purchaser, as such
purchaser, from UBS or Agent) shall acquire or have any right under or by virtue
of this Agreement.

SECTION 9. No Fiduciary Relationship. The Company acknowledges and agrees that:
(i) the purchase and sale of the Shares pursuant to this Agreement is an
arm’s-length commercial transaction between the Company, on the one hand, and
UBS and Agent, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction, UBS
and Agent and have been acting solely as principals and are not the financial
advisors, agents or fiduciaries of the Company, or its affiliates, stockholders,
creditors or employees or any other party; (iii) neither UBS nor Agent has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Company with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether such party has advised or
is currently advising the Company on other matters) and neither UBS nor Agent
has any obligation to the Company with respect to the offering contemplated
hereby except the obligations expressly set forth in this Agreement; (iv) UBS
and Agent and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
UBS and Agent have no obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) UBS and Agent have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

 

17



--------------------------------------------------------------------------------

SECTION 10. Entire Agreement. This Agreement and the Purchase Agreement
constitute the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof.

SECTION 11. Survival. The representations, warranties, indemnities and
agreements contained in this Agreement shall remain in full force and effect,
regardless of any investigation by or on behalf of any party, and shall survive
delivery of the Shares to UBS and resale of the Shares by UBS or any affiliated
entity.

SECTION 12. Counterparts. This Agreement may be signed by the parties in one or
more counterparts which together shall constitute one and the same agreement
among the parties.

SECTION 13. Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the internal laws of the State of New York.

SECTION 14. Headings. The Section headings in this Agreement have been inserted
as a matter of convenience of reference and are not a part of this Agreement.

SECTION 15. Submission to Jurisdiction. Except as set forth below, no Claim may
be commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby consents to personal jurisdiction, service and venue
in any court in which any Claim arising out of or in any way relating to this
Agreement is brought by any third party against UBS or any indemnified party.
Each of UBS and the Company (on its behalf and, to the extent permitted by
applicable law, on behalf of its stockholders and affiliates) waives all right
to trial by jury in any action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such action,
proceeding or counterclaim brought in any such court shall be conclusive and
binding upon the Company and may be enforced in any other courts to the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.

SECTION 16. Successors and Assigns. This Agreement shall be binding upon UBS and
the Company and their successors and assigns and any successor or assign of any
substantial portion of the Company’s and UBS’ respective businesses and/or
assets.

SECTION 17. Miscellaneous. UBS, an indirect, wholly-owned subsidiary of UBS AG,
is not a bank and is separate from any affiliated bank, including any U.S.
branch or agency of UBS AG. Because UBS is a separately incorporated entity, it
is solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of securities.
Securities sold, offered or recommended by UBS are not deposits, are

 

18



--------------------------------------------------------------------------------

not insured by the Federal Deposit Insurance Corporation, are not guaranteed by
a branch or agency, and are not otherwise an obligation or responsibility of a
branch or agency.

A lending affiliate of UBS may have lending relationships with issuers of
securities underwritten or privately placed by UBS. To the extent required under
the securities laws, prospectuses and other disclosure documents for securities
underwritten or privately placed by UBS will disclose the existence of any such
lending relationships and whether the proceeds of the issue will be used to
repay debts owed to affiliates of UBS.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, UBS and the Company have caused this Agreement to be duly
authorized, executed and delivered as of the date first written above.

 

UBS AG, LONDON BRANCH

By:

 

/s/ Aaron Kim

Name:

 

Aaron Kim

Title:

 

Executive Director and Counsel

 

By:

 

/s/ Gordon Kiesling

Name:

 

Gordon Kiesling

Title:

 

Executive Director and Counsel

 

NATIONWIDE FINANCIAL SERVICES, INC.

By:

 

/s/ Timothy G. Frommeyer

Name:

 

Timothy G. Frommeyer

Title:

 

Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Schedule I

 

Registration Statement File No.:

  

333-132910

Free Writing Prospectuses: None



--------------------------------------------------------------------------------

Annex 1

Material Subsidiaries

Nationwide Life Insurance Company

Nationwide Life and Annuity Insurance Company

Nationwide Life Insurance Company of America